Maddox, J.
The defendant has been held for trial in the Court of Special Sessions of the City of New York, in the Borough of Queens, charged with the commission of a misdemeanor, i. e., a violation of subdivision 1 of section 31 of the Liquor Tax Law, “ within the city of New York ” and he asks for an order of removal to the County Court of Queens county.
By section 1406 of the Greater New York Charter, chapter 378, Laws of 1897, Courts of Special Sessions of the city of New York, have, “ in the first instance ” exclusive jurisdiction “ to hear and determine all charges of misdemeanors committed within the city of New York ” except charges of “ libel ” unless the jurisdiction to proceed with the hearing is divested as by that section provided.
A violation of the Liquor Tax Law is declared to be a misdemeanor, and the Greater New York Charter, enacted subsequent to the Liquor Tax Law, by implication repeals the repugnant and *336inconsistent provisions of sections 35 and 35-a of the Liquor Tax Law, in so far as they relate to trials of those charged with the commission of misdemeanor within the present city.
Ho constitutional right has been infringed and defendant’s contention is without merit.
Motion is, therefore, denied.